     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 1 of 18



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                              FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                             CR-18-00422-PHX-SMB
20                                                    UNITED STATES’ RESPONSE TO
                          Plaintiff,                 DEFENDANTS’ JOINT MOTION TO
21            vs.                                    DISMISS INDICTMENT FOR GRAND
                                                         JURY ABUSE OR, IN THE
22                                                   ALTERNATIVE, FOR DISCLOSURE
     Michael Lacey, et al.,                           OF GRAND JURY TRANSCRIPTS
23                                                               (Doc. 780)
24                        Defendants.
25
                                       Preliminary Statement
26
           To obscure substantial evidence of their facilitation of underage prostitution via
27
     Backpage, Defendants have filed a motion to dismiss the Superseding Indictment (Doc.
28
     230 or SI) for grand jury “abuse” that is marked by fundamental misunderstandings of the
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 2 of 18




 1   law and the facts.    Defendants are charged with Travel Act and money laundering
 2   violations arising from their operation of a criminal enterprise—Backpage.com, LLC—
 3   that facilitated and promoted prostitution, including adult and child prostitution. The SI
 4   and an abundance of intertwined evidence (which Defendants will have the opportunity to
 5   challenge at trial) shows how Backpage made child prostitution easier. While much of that
 6   evidence was uncovered as a result of U.S. Senate and grand jury subpoenas enforced over
 7   Backpage’s objections in 2016 and 2017, Backpage and its executives were long aware of
 8   it. For nearly a decade, Backpage was under enormous pressure to reduce child sex
 9   trafficking on its website; and while the company took some steps that would not seriously
10   impact its bottom line, Backpage’s executives viewed child prostitution as an inevitable
11   cost of doing business as a prostitution website.       As the President of the Auburn
12   Theological Seminary wrote to Defendants Lacey and Larkin in early January 2011: “We
13   understand from the statements you made in our meeting that your company takes it as a
14   given that a certain number of teens and children will be trafficked for sex—in spite of the
15   safeguards you have put in place—by those who pay your Web site a fee, and that is
16   unacceptable to us.” (Exh. D at 5.)
17          In the ensuing years, Backpage’s executives refused to adopt numerous
18   recommended measures to reduce child prostitution on their website. In 2011, for example,
19   they declined to implement steps such as: (1) not publishing ads with the phrase “New in
20   Town”—a widely-recognized code “used by pimps who shuttle children to different
21   locations where they do not know anyone and cannot get help”; (2) identifying the use of
22   prepaid credit cards as indicative of potential trafficking ads; and (3) determining if the
23   same phone number was used in numerous different ads, another indicator of potential
24   prostitution or trafficking. (SI¶¶100-101.) In 2013, Backpage failed to follow several
25   recommendations from the National Center for Missing and Exploited Children (NCMEC)
26   to prevent the trafficking of children, including age-verification measures and prohibiting
27   anonymous payment methods and unverified email addresses and phone numbers.
28   (SI¶134.) In 2014, NCMEC repudiated any suggestion that Backpage was a sincere anti-


                                                -2-
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 3 of 18




 1   trafficking ally, stating in an amicus brief that “Backpage publicizes carefully selected
 2   operational processes as a subterfuge to avoid increased scrutiny, while providing
 3   traffickers with easy access to an online venue to sell children for sex. . . . Backpage’s
 4   stated interest in doing something meaningful to stop child sex trafficking ads on its site is
 5   apparently overridden by the enormous revenue it generates from its escort ads, including
 6   ads selling children for sex.” (SI¶140.) In 2016, the First Circuit recognized that three
 7   minor victims who had been raped more than 1,900 times as a result of being trafficked via
 8   Backpage had “made a persuasive case” that “Backpage has tailored its website to make
 9   sex trafficking easier.” Jane Doe No. 1 v. Backpage.com, LLC, 817 F.3d 12, 17, 29 (1st
10   Cir. 2016). In 2017, the U.S. Senate Subcommittee on Permanent Investigations issued a
11   50-page report, BACKPAGE.COM’S KNOWING FACILITATION OF ONLINE SEX TRAFFICKING,
12   which concluded that virtually all of Backpage’s “adult” ads were solicitations for
13   prostitution and “Backpage has maintained a practice of altering ads before publication by
14   deleting words, phrases, and images indicative of criminality, including child sex
15   trafficking. . . .    Those practices served to sanitize the content of innumerable
16   advertisements for illegal transactions—even as Backpage represented to the public and
17   the courts that it merely hosted content others had created.”          (SI¶151.)1   In 2018,
18   Backpage.com, LLC and its CEO, Carl Ferrer, entered guilty pleas and admitted that the
19   great majority of Backpage’s revenue-generating ads were for prostitution; soon thereafter,
20   Backpage’s Sales and Marketing Director Daniel Hyer pleaded guilty to Travel Act
21   conspiracy and admitted, inter alia, that he and other Backpage employees (including co-
22   defendant Andrew Padilla) used the term “models” in intra-company emails to refer to
23   persons in Backpage ads who appeared to be underage—this was “to avoid looking bad in
24
25
     1
26
     https://www.hsgac.senate.gov/imo/media/doc/Backpage%20Report%202017.01.10%20FI
27   NAL.pdf (hereinafter SR).      The Report’s 840-page Appendix is available at
     https://www.hsgac.senate.gov/imo/media/doc/Final%20Appendix%202017.01.09.pdf.
28


                                                 -3-
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 4 of 18




 1   a lawsuit.” (CR 271 at 10.) As explained below, the discovery in this case is replete with
 2   even more evidence concerning Backpage’s facilitation of adult and underage prostitution.
 3          Nevertheless, throughout the instant motion, Defendants cherry-pick paragraphs
 4   from the SI, construe them out of context, juxtapose them with excerpts from reports of
 5   witness interviews, and then attempt to argue that the Grand Jury was misled. In addition,
 6   Defendants rehash several arguments from their prior motions based on First Amendment
 7   and mens rea considerations—arguments this Court recently rejected. (See Doc. 793.)
 8   Moreover, Defendants fail to articulate a particularized need for the disclosure of the Grand
 9   Jury transcripts. Defendants’ motion should be denied.
10                                       Factual Background
11          On March 28, 2018, the Grand Jury returned a 61-page Indictment. (Doc. 3.) On
12   July 25, 2018, the Indictment was supplanted by the 92-page, 100-count SI. The first 48
13   pages of the SI describes in great detail who was charged, the elements of the offenses,
14   what entities were used by Defendants, the illegal objects of the charged Travel Act and
15   money laundering conspiracies, the manner and means used by Defendants to achieve those
16   illegal ends, and 156 overt acts in furtherance of the conspiracies. The remainder of the SI
17   details specific Travel Act and money laundering substantive counts. As explained above
18   and further developed in the Argument below, Defendants were repeatedly placed on notice
19   that their criminal enterprise facilitated both adult and child prostitution.
20                                             Argument
21   I.     Defendants’ Assertions of Grand Jury “Abuse” Are Unavailing.
22          Defendants’ request that the SI be dismissed for grand jury “abuse” should be
23   denied. “The Court’s power to dismiss an indictment on the ground of prosecutorial
24   misconduct is frequently discussed but rarely invoked.” United States v. Samango, 607
25   F.2d 877, 881 (9th Cir. 1979). The prosecution may exercise wide discretion in grand jury
26   proceedings. United States v. Kaplan, 554 F.2d 958, 970 (9th Cir. 1977). Critically here,
27   a district court “cannot grant a motion to dismiss an indictment if the motion is
28   ‘substantially founded upon and intertwined with evidence concerning the alleged


                                                  -4-
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 5 of 18




 1   offense.’” United States v. Lunstedt, 997 F.2d 665, 667 (9th Cir. 1993) (emphasis added)
 2   (quoting United States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir. 1986)
 3   (alterations omitted)). Rather, a court can only grant such a dismissal if it is “‘entirely
 4   segregable’ from the evidence to be presented at trial.” Lunstedt, 997 F.2d at 667 (citation
 5   omitted). Otherwise, “the motion falls within the province of the ultimate finder of fact
 6   and must be deferred [to the jury].” Id. “[A] motion requiring factual determinations may
 7   be decided before ‘trial [only] if trial of facts surrounding the commission of the alleged
 8   offense would be of no assistance in determining the validity of the defense.’” Id. (quoting
 9   United States v. Covington, 395 U.S. 57, 60, (1969)).
10          Moreover, “the law presumes, absent a showing to the contrary, that a grand jury
11   acts within the legitimate scope of its authority.” United States v. R. Enterprises, Inc., 498
12   U.S. 292, 300 (1991) (citing United States v. Mechanik, 475 U.S. 66, 75, (1986)
13   (O’Connor, J., concurring) (“The grand jury proceeding is accorded a presumption of
14   regularity, which generally may be dispelled only upon particularized proof of
15   irregularities in the grand jury process.”)); United States v. Ruppel, 666 F.2d 261, 268 (5th
16   Cir. 1982) (applying “the presumption that the grand jury and the prosecutor have properly
17   performed their duties” to reject defendant’s claim of grand jury abuse); cf. In re Antitrust
18   Grand Jury Investigation, 714 F.2d 347, 350 (4th Cir. 1983) (“What governs the decision
19   of this case is the polestar that a court should not intervene in the grand jury process absent
20   a compelling reason.”). A presumption of regularity attaches to grand jury proceedings,
21   and a defendant carries a heavy burden when claiming an abuse occurred before the grand
22   jury. See United States v. Al Mudarris, 695 F.2d 1182, 1185 (9th Cir. 1983); United States
23   v. Ferreboeuf, 632 F.2d 832, 835 (9th Cir. 1980). Bare allegations, or unsubstantiated or
24   speculative claims of impropriety, are insufficient. United States v. Ferreboeuf, 632 F.2d
25   832, 835 (9th Cir. 1980).2
26   2
       Furthermore, prosecutors are not constitutionally obligated to present exculpatory
     evidence to the grand jury. In United States v. Williams, 504 U.S. 36 (1992), the Supreme
27   Court held that the federal court’s supervisory powers over the grand jury did not include
     the power to make a rule allowing the dismissal of an otherwise valid indictment where the
28


                                                  -5-
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 6 of 18




 1          Despite the heavy burden in showing irregularities in the Grand Jury proceedings,
 2   Defendants erroneously assert the government abused the grand jury process when
 3   presenting this case to the Grand Jury in three ways: (1) by wrongfully accusing Defendants
 4   of facilitating child sex trafficking; (2) misrepresenting documentary evidence; and (3)
 5   incorrectly and/or incompletely instructing the grand jury on the law. (Doc. 780, Mot. at
 6   1.) These assertions are incorrect.
 7          A.     Defendants Knowingly Allowed Ads Facilitating Child Sex Trafficking.
 8          Defendants’ primary argument is that the government presented “explosive and
 9   irrelevant evidence of child sex trafficking to the Grand Jury.” (Doc. 780, Mot. at 11.)
10   Defendants cherry-pick paragraphs from the SI and juxtapose them with reports of
11   interviews in a futile effort to show that the Grand Jury was prejudiced and misled. (Doc.
12   780, Mot. at 6-11.) Yet Defendants fail to address an avalanche of “intertwined” evidence
13   demonstrating that they knew they were facilitating child sex trafficking.
14          Defendants were repeatedly notified by law enforcement, researchers, the news
15   media, the U.S. Senate and others about the prevalence of prostitution ads—including child
16   sex trafficking ads—on Backpage’s “adult” section. (See, e.g., SI¶¶74, 86, 89, 97,105,
17   109, 111, 127, 131, 134, 140-141, 144, 151, 155; Doc. 271 at 9-10).) Moreover,
18   Defendants were repeatedly sued by underage trafficking victims, and confronted by
19   religious and anti-child sex trafficking organizations urging them to adopt particular
20   safeguards or shutter the “adult” section of their website. (See, e.g., Exhs. C, D and E;
21   SI¶134.) Despite numerous requests, Defendants refused to adopt proposals or implement
22   software that could identify underage trafficking victims. (See, e.g. SI¶¶100-101, 106, 109,
23   113, 130-131, 134, 136; see also Preliminary Statement, supra.) In addition, countless
24
25   prosecutor failed to introduce substantial exculpatory evidence to a grand jury. Following
     Williams, other courts have rebuffed efforts to challenge indictments because of an alleged
26   failure to present exculpatory evidence. See, e.g., Lapena v. Grigas, 736 F. App’x 651,
     655 (9th Cir. 2018) (“There is no federal right to have exculpatory evidence presented
27   before a grand jury.”); United States v. Isgro, 974 F.2d 1091, 1096 (9th Cir. 1992)
     (government under no duty to disclose exculpatory testimony from former trial); United
28   States v. Casas, 425 F.3d 23, 38 (1st Cir. 2005); United States v. Waldon, 363 F.3d 1103
     (11th Cir. 2004); United States v. Byron, 994 F.2d 747, 748 (10th Cir. 1993).

                                                -6-
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 7 of 18




 1   cases and arrests appeared in press reports on a regular basis involving prostitution or
 2   trafficking linked to Backpage. (See, e.g., SI¶ 150.) What follows is a non-exhaustive
 3   sampling of that evidence that the government will present at trial.
 4                 1.     Law Enforcement, Non-Governmental and Religious Organizations
 5          References to Defendants’ knowledge of child sex trafficking was properly included
 6   in the SI because Defendants were repeatedly confronted by organizations seeking to
 7   persuade them to shut down Backpage’s “adult” section and/or adopt safeguards in
 8   response to the prevalence of underage prostitution ads on their website. For example,
 9   Defendants had meetings and exchanged correspondence with law enforcement, religious
10   and anti-trafficking organizations about these topics, including: (1) Auburn Theological
11   Seminary (see Exh. D); (2) Polaris (see Exh. E); and (3) the National Association of
12   Attorneys General (NAAG). (SI¶¶74, 111).3 Defendants cannot plausibly claim that they
13   were not aware that the website included postings of trafficked children.
14          In 2011, Backpage hired former U.S. Department of Justice attorney Hemu Nigam
15   of SSP Blue (Safety, Security & Privacy Consulting Services) in an effort to address,
16   among other things, the proliferation of ads that featured child sex trafficking on Backpage.
17   Nigam accompanied Defendants Lacey, Larkin and Spear to meetings with NCMEC and/or
18   Polaris on March 1, 2011.4 During these meetings, Defendants were confronted with ads
19   featuring underage trafficking victims. (See, e.g., Doc. 446 at 12; Doc. 446-1 at 41-62.)
20   Following those meetings, on April 25, 2011, Nigam provided Defendants a matrix of
21   action items recommended by SSP Blue to minimize illegal postings. (See SI¶100). One
22   of those action items was that the phrase “New in Town” was indicative of child sex
23
24
     3
       The August 31, 2011 letter from NAAG, “Re: Backpage.com’s ongoing failure to
     effectively limit prostitution and sexual trafficking activity on its website,” is available at
25   http://www.naag.org/assets/files/pdf/signons/Backpage%20WG%20Letter%20Aug%202
     011Final.pdf.
26   4
       NCMEC helps locate children reported missing and assists physically and sexually
27   abused children. It distributes photos of missing children, accepts tips and information
     from the public, and coordinates these activities with state and federal law enforcement
28   agencies. http://www.missingkids.org/. Polaris is a Washington, D.C.- based organization
     that combats human trafficking, including child sex trafficking. https://polarisproject.org/.

                                                  -7-
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 8 of 18




 1   trafficking and should put moderators on heightened alert that the ad may involve underage
 2   prostitution. (SI¶100.) Defendants failed to implement this action item and others
 3   recommended by Nigam. (SI¶101.) Many of the ads referenced in the SI and included as
 4   substantive counts included the term “New in Town” years after Nigam recommended this
 5   term be banned. (See SI¶¶169, 171, 201, Counts 12-15, 29.)
 6                   2.   Civil Lawsuits
 7          Defendants were further on notice of the spread of underage trafficking ads on
 8   Backpage as evidenced by numerous civil suits filed by underage victims. At trial, the
 9   government expects at least six victims (some referenced in the SI) to testify that they were
10   trafficked repeatedly when underage after being posted on Backpage. Several of these
11   victims are known to Defendants because they filed civil suits against several of them in
12   an array of jurisdictions.5 For example, Backpage was sued in 2012 in J.S. v. Village Voice
13   Media Holdings et al., a case involving three plaintiffs who were underage when they were
14   trafficked on Backpage. After losing a motion for summary judgment, Backpage settled
15   on the eve of trial.6 Numerous other civil cases involving child victims have been filed
16   against Backpage or its executives since 2012. (See Exh. C (listing several cases).)
17                 3.     Lacey Repeatedly Acknowledged Child Sex Trafficking on Backpage
18          Defendant Lacey’s knowledge of Backpage’s facilitation of child sex trafficking is
19   evidenced in part by his response to numerous press reports that criticized Backpage as a
20   trafficking hub. He characterized such trafficking as isolated instances and acknowledged
21   that Backpage’s efforts to prevent child sex trafficking was “not perfect, by any means.”
22   (SI¶121.) He repeatedly complained to other Backpage principals and public relations
23   5
      See e.g., J.S., v. VVMH ,LLC, No. 12-2-11362-4 (Wash. Super. Ct., Pierce Cty.) (Victim
24   4, age 15); Jane Doe v. Medalist Holdings, No. MCC1700068 (Cal. Super. Ct., Riverside
     Cty.) (Victim 13, age 15); and Jane Doe Nos. 1,2 & 3 v. Backpage.com, LLC , 17-cv-11069
25   (D. Mass) (Victim 8, age 15).

26
     6
      Travelers Property Casualty Co. later sought to deny Backpage’s claim of indemnification
     of the settlement amount, arguing that it had no duty to indemnify and citing exclusions
27   that bar coverage for intentional acts. (See Traveler Property Casualty Company of
     America v. Village Voice Media Holdings LLC, et al., 2:17cv03994 (D. Ariz.), Doc. 1.)
28


                                                 -8-
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 9 of 18




 1   firms about the onslaught of negative publicity from numerous murders and the
 2   proliferation of child sex trafficking cases linked to Backpage.
 3          For example, in response to a CNN news report critical of Backpage, Lacey
 4   attempted in May 2011 to argue that the FBI child sex trafficking statistics referenced in
 5   the story were inflated, writing: “[T]he reporter has overall FBI arrests for all hookers,”
 6   and the “FBI uses 1.5% to 2% to qualify juvenile arrests.” (See Doc. 516-6 at 2.) In
 7   discussing how to respond to an inquiry by New York Times reporter Nicholas Kristoff
 8   about a 13-year-old who had been trafficked on Backpage, Lacey acknowledged in January
 9   2012 that child sex trafficking occurred on Backpage but equated underage sex trafficking
10   victims to “underage people using phony I.D. to get into bars”; he wrote that “thousands
11   of people patronize local bar [sic] legally, you dont [ sic] close it when someone underage
12   deceives the owner of the bar.” (Doc. 516-7 at 2.) Later that month, in complaining about
13   a highly-publicized Kristoff column entitled “Where Pimps Peddle Their Goods” that
14   detailed a Backpage child sex trafficking victim’s story,7 Lacey acknowledged that
15   Backpage ran ads that involved child sex trafficking, stating, “of course there are kids who
16   get through the system, as there are in bars.” (Doc. 516-8 at 2.) Again, Lacey seemed to
17   equate Backpage child sex trafficking victims (several of whom were murdered) to
18   underage individuals who sneak into bars. References to child sex trafficking in the SI are
19   further supported by this intertwined evidence and did not, as argued by the defense,
20   “unfairly and unduly taint the grand jury proceedings.”
21          B.     Defendants’ Disagreements with the Import and Weight of Various
                   Items of Evidence Underscore Precisely Why Trial Is Necessary.
22
23          Defendants’ assertion that the government “misled” the Grand Jury with respect to
24   the SI’s descriptions of certain items of evidence or information is unavailing. (Doc. 780,
25   Mot. at 5-11.) Defendants cite SI¶81 as an example, and discuss an October 16, 2010 email
26   from Padilla insisting that “if an ad makes a clear reference for sex a moderator should
27
     7
28          https://www.nytimes.com/2012/03/18/opinion/sunday/kristof-where-pimps-peddle-
     their-goods.html

                                                 -9-
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 10 of 18




 1   delete the ad.” (Doc. 780, Mot. at 10.) But this misses the point, as Backpage’s
 2   “moderation” practices sanitized such ads by removing only the most overt references to
 3   sex-for-money terms or images while still conveying the illegal message. Indeed, in the
 4   same email discussed by Defendants, Padilla wrote: “I’d still like to avoid Deleting ads
 5   when possible,” “we’re still allowing phrases with nuance,” and “in the case of lesser
 6   violations, editing should be sufficient.” (Doc. 780, Exh. 16.) The Senate Report is replete
 7   with additional incriminating Padilla emails. (See, e.g., SR 28 (describing October 25,
 8   2010 email to a moderation supervisor in which Padilla wrote: “[Your team] should stop
 9   Failing ads…. Your crew has permission to edit out text violations and images and then
10   approve the ad.”); SR 28-31.) In all events, by late October 2010, Backpage’s default
11   response to ads proposing illegal transactions was simply to edit out the evidence of
12   illegality and approve the ad. (SR 28; see also Doc. 271 at 10 (Hyer plea agreement).) Put
13   simply, the SI’s discussion of “moderation” was not misleading or inaccurate.8
14          The SI properly included allegations that Defendants’ moderation practices made
15   child sex trafficking easier. Defendants were well aware that the moderation practices
16   stripped out coded terms indicative of child sex trafficking (e.g., ‘Lolita,’ ‘new in town,’
17   ‘sweet young thing,’ ‘young,’ ‘amber alert,’ among others) and continued to post the
18   underlying ads and receive revenue from the postings. (See SI¶¶13-14, 85, 95, 104, 116.)
19   For example, Defendants Andrew Padilla and Joye Vaught (with the knowledge of other
20   Defendants) routinely removed terms indicative of child sex trafficking but continued to
21   publish the ad (as opposed to refusing to publish the ad all together) or even refused to
22   remove the ad when a complaint was lodged that the person featured in the ad was
23   underage. (See SI¶¶85, 95, 116, 120, 123-125, 133.)
24
25   8
       The Senate Subcommittee on Permanent Investigations also obtained testimony from
26   current and former Backpage moderators. One former moderator testified that all of the
     employee-moderators knew that the ads they reviewed offered sex for money, and that
27   moderators “went through the motions of putting lipstick on a pig, because when it came
     down to it, it was what the business was about”; another former moderator testified
28   “everyone” knew that Backpage’s adult advertisements were for prostitution, and
     “[a]nyone who says [they] w[ere]n’t, that’s bullshit.” (SR 36-37.)

                                                - 10 -
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 11 of 18




 1         Defendants’ criticisms of other items of evidence discussed in the SI are similarly
 2   unavailing.   By way of a few examples only, Defendants assert that certain recent
 3   statements from Ferrer and three Backpage emails (from July, September and October
 4   2011) provide “overwhelming” evidence that Defendants did not facilitate underage
 5   prostitution and fully cooperated with organizations like NCMEC. (Doc. 780, Mot. at 7.)
 6   The three emails—all from 2011—substantially predate the developments outlined in the
 7   Preliminary Statement and additional evidence summarized above (which is not
 8   exhaustive) showing NCMEC’s repudiation of Backpage (see SI¶140), Lacey’s
 9   acknowledgements that child prostitution existed on Backpage, and the deluge of notice
10   and criticism Backpage executives received for years regarding Backpage’s facilitation of
11   child sex trafficking and refusal to adopt to numerous recommended safeguards.
12         As an example of additional evidence demonstrating Defendants’ failure to
13   regularly report underage trafficking ads to NCMEC, Victim 13 was fifteen years old when
14   she was trafficked between April and September 2015. (See SI¶ 172 and Count 23; Victim
15   13’s posting is attached as Exh. A and FBI 302 interview attached as Exh. B.) Victim 13’s
16   postings were not referred to NCMEC by a Backpage moderator. At trial, the government
17   will demonstrate that Victim 13 was not an anomaly; rather, numerous underage victims,
18   including other victims detailed in the SI, were advertised for sex on Backpage—and their
19   ads were not referred to NCMEC.
20         Victim 13’s posting explicitly solicited prostitution, stating, “I do half hour sessions
21   that vary in donation prices, 80 for head, 120 for hooking up without head and 150 for
22   hooking up with head.” (SI¶¶172 and 201, Count 23.) Her ad included coded terms
23   indicative of underage trafficking, namely mentioning “young” four times within the text
24   of the posting and a reference to “lil mama.” (See Exh. A.)
25         Victim 13 is expected to testify that in September 2015, after having been trafficked
26   at the age of 15 for several weeks, she began to receive emails from Backpage in response
27   to her posts. The emails directed her to remove the term “young”; she followed that
28   direction and simply reposted her ad without the prohibited term. In addition to Victim


                                                - 11 -
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 12 of 18




 1   13’s ad, the SI contains references to sixteen other victims, many underage, whose
 2   Backpage ads included explicit or veiled references to sex for money. (See SI¶¶160-176.)
 3   Many of these victims are expected to provide similar testimony regarding their postings
 4   that included terms indicative of being underage, and that they engaged in numerous sex
 5   acts on a daily basis and received compensation that mostly went to their pimp or trafficker.
 6   Other victims discussed in the SI were murdered by their customers; one was killed while
 7   attempting to escape from her trafficker. (SI¶165, 173 174, 175.)
 8          Further, Defendants’ assertions that Backpage documents addressing, for example,
 9   the “Dallas Plan” were inaccurately described in the SI are unavailing. Other evidence
10   intertwined with that discussed in the SI demonstrates that the Dallas/aggregation plan
11   involved the creation of prostitution ads in an effort to expand Backpage’s prostitution
12   advertising business. (See, e.g., Doc. 271 at 9 (Hyer plea agreement) (“I knew that the
13   majority of the ads that I and others at Backpage were creating through the aggregation
14   process were actually offering illegal prostitution services.”).) Similarly, Defendants’ spin
15   on what phrases like “plausible deniability” meant in other Backpage documents, or their
16   refusal to acknowledge that they understood “GFE” (Girlfriend Experience) as a coded
17   sex-for-money term, are quintessential disagreements about the evidence that Defendants
18   can advance at trial—and not indicia of grand jury “abuse.” (See Doc. 780, Mot. at 8-10.)
19          Defendants’ quibbles with the government’s descriptions of certain items of
20   evidence are not the stuff of grand jury “abuse”; if Defendants take a different view of the
21   import or weight or meaning of evidence, the proper forum for resolving their disputes is
22   trial—not a motion to dismiss. See United States v. Jensen, 93 F.3d 667, 669 (9th Cir.
23   1996) (a motion to dismiss cannot be used as a vehicle for challenging the government’s
24   proof); United States v. Boren, 278 F.3d 911, 914 (9th Cir. 2002); United States v. Nukida,
25   8 F.3d 665, 670 (9th Cir. 1993). Cf. United States v. Hoeffener, 2018 WL 2996317, at *8
26   (E.D. Mo. May 9, 2018) (“[s]omething more is needed than mere disagreement with the
27   agent’s descriptions of the images or the desire for a greater context” to trigger a Franks
28   hearing).


                                                - 12 -
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 13 of 18



            C.      Defendants’ Motion to Dismiss Based on First Amendment and Mens
 1                  Rea Concerns Should Also Be Denied.
 2          Next, Defendants rehash their First Amendment, mens rea and Travel Act
 3   arguments from their prior motions. (Compare Doc. 561, Mot. to Dismiss at 14-37 and
 4   n.33, and Doc. 746, Mot. to Dismiss at 1-12, with Doc. 780, Mot. to Dismiss at 11-15.)
 5   The government incorporates by reference its responses to those motions—specifically
 6   Docs. 649 and 776. In its October 24, 2019 Order, this Court considered and rejected
 7   Defendants’ theories. (See Doc. 793 at 12-20 (denying Doc. 561).) As explained in Docs.
 8   649, 776 and 793, the prostitution solicitations that Defendants published were
 9   categorically excluded from First Amendment protection; Defendants’ operation of the
10   internet’s leading prostitution advertising website and related business practices (which
11   were calculated to increase Backpage’s volume of prostitution advertising and conceal or
12   otherwise launder resulting revenues) were not protected editorial or publishing functions;
13   Defendants intentionally promoted or facilitated prostitution, and took several overt steps
14   in furtherance of such promotion or facilitation; and Defendants’ prostitution advertising
15   customers (including pimps, prostitutes and traffickers) were in the business of prostitution.
16   Moreover, the SI and evidence at trial will demonstrate that Defendants deliberately
17
     operated or managed Backpage.com, LLC in an effort to increase its prostitution
18
     advertising profitability, resulting in exponential increases in profits and with full
19
     knowledge that the overwhelming majority of Backpages’ revenue-generating ads
20
     promoted or facilitated prostitution. (See, e.g., SI¶¶1, 9-11, 15, 22-32, 177, 192; 18-CR-
21
     464, Doc. 7-2 at 12-13 (Ferrer plea agreement); 18-CR-465, Doc. 8-2 at 11 (Backpage.com,
22
     LLC plea agreement); Doc. 271 at 8-10 (Hyer plea agreement).)
23
     II.    Defendants Have Not Established a Particularized Need for the Grand Jury
24          Transcripts.
25          Defendants’ alternative request for disclosure of the Grand Jury transcripts should
26   be denied.9 A court may permit disclosure of grand jury materials under Rule 6(e)(3)(E)(i)
27   9
        Defendants assert the government never provided a reason for not disclosing the
     transcripts. (See Doc. 780, Mot. at 17 n.8.) That’s incorrect. Despite the volume of
28


                                                 - 13 -
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 14 of 18




 1   [formerly 6(e)(3)(C)(i)] only when the requesting party has demonstrated a “particularized
 2   need.” Douglas Oil Co. of Calif. v. Petrol Stops Northwest, 441 U.S. 211, 223 (1979).
 3   Under this standard, the movant must demonstrate that the material sought is:
 4          [N]eeded to avoid a possible injustice in another judicial proceeding, that the
            need for disclosure is greater than the need for continued secrecy, and that
 5          [the] request is structured to cover only material so needed . . . . [Moreover],
            in considering the effects of disclosure of grand jury proceedings, the courts
 6          must consider not only the immediate effects upon a particular grand jury,
            but also the possible effect upon the functioning of future grand juries.
 7
     Id. at 222; see also United States v. Walczak, 783 F.2d 852, 857 (9th Cir. 1986)
 8
     (emphasizing that the “trial judge should order disclosure of grand jury transcripts only
 9
     when the party seeking them has demonstrated that a ‘particularized need exists which
10
     outweighs the policy of secrecy’” and holding that “the district court was correct in denying
11
     Walczak’s motion to discover the grand jury transcripts” because “Walczak gave two
12
     reasons why he sought discovery of the transcripts” but “[n]either reason constitutes
13
     ‘particularized need’”).
14
            Disclosures will not be allowed upon a mere showing of relevance, nor for general
15
     discovery. See United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958) (“This
16
     ‘indispensable secrecy of grand jury proceedings’ must not be broken except where there
17
     is a compelling necessity.      There are instances when that need will outweigh the
18
     countervailing policy. But they must be shown with particularity. No such showing was
19
     made here. The relevancy and usefulness of the testimony sought were, of course,
20
     sufficiently established. . . . Yet these showings fall short.”); United States v. Evans &
21
     Associates Const. Co., Inc., 839 F.2d 656, 658 (10th Cir. 1988) (“The party seeking
22
     disclosure must demonstrate . . . there is a particular, not a general, need for the material.
23
     The rule is not to be used as a substitute for general discovery.”); Petrol Stops Northwest
24
     v. United States, 571 F.2d 1127, 1129 (9th Cir. 1978), rev’d on other grounds sub nom.,
25
26   exhibits attached to their motion, Defendants neglected to include government’s May 16,
     2019 letter explaining (with authority) why Defendants had failed to meet their heavy
27   burden of justifying disclosure of grand jury materials. (See Exh. F.) Defendants never
     provided any counter authority, and they failed to include the government’s
28   correspondence as an attachment to their motion—as the government requested. (See Exh.
     F at 3.)

                                                 - 14 -
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 15 of 18




 1   Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211(1979).              In most cases,
 2   considerations such as convenience, avoidance of delay, case complexity, the passage of
 3   time, and expense, also are insufficient reasons to justify disclosure. See Smith v. United
 4   States, 423 U.S. 1303, 1304 (1975) (holding, where movant sought disclosure of grand jury
 5   transcripts to preserve “investigatory . . . resources” and because transcripts would be
 6   “generally useful,” that “it is doubtful whether either of these reasons . . . meets the
 7   ‘compelling necessity’ standard of Rule 6(e)”); United States v. Procter & Gamble, 356
 8   U.S. at 677, 683 (1958); In re Sells, 719 F.2d 985, 991 (9th Cir. 1983).
 9          Defendants have not met their burden of demonstrating the particularized, specific
10   need for grand jury materials required by Douglas Oil and its progeny. First, Defendants
11   rely upon speculative factual misstatements before the Grand Jury as a basis for the Court
12   to order the disclosure of the transcripts. These theoretical arguments do not establish the
13   particularized need required for disclosure and for that reason alone Defendants’ request
14   should be denied. And, their arguments regarding the government supposedly misstating
15   the elements of the Travel Act have already been rejected by the Court. (See Doc. 793.)
16          Second, Defendants argue that the Grand Jury transcripts should be produced
17   pursuant to Jencks, Giglio or Brady. This ground lacks merit as well. Defendants
18   presuppose that a parade of witnesses testified before the grand jury, but only two law
19   enforcement witnesses provided testimony. It is anticipated that the government will not
20   even call these Grand Jury witnesses to testify at trial as they have not been noticed as
21   witnesses. Thus, no Jencks obligation is expected to arise.
22          Third, the request for the transcripts of the charge or instructions to the Grand Jury
23   should be denied because Defendants have failed to articulate a basis for disclosure. See,
24   e.g., United States v. Barry, 71 F.3d 1269, 1274 (7th Cir. 1995) (rejecting defendant’s
25   argument that legal instructions given to the grand jury are merely “ministerial in nature
26   and are not ‘matters occurring before the grand jury’; denying motion for disclosure);
27   United States v. Smith, 105 F. Supp. 3d 255, 261 (W.D.N.Y. 2015) (“The absence of
28   detailed allegations regarding Defendant’s alleged knowledge of the conspiracy is


                                                - 15 -
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 16 of 18




 1   insufficient to create a particularized need [for the government’s legal instructions to the
 2   grand jury].”); United States v. Faltine, 2014 WL 4370811, at *6 (E.D.N.Y. Sept. 2, 2014);
 3   (denying motion for disclosure of jury empanelment instructions).
 4            Defendants cite United States v. Belton as authority for the disclosure of the charge
 5   to the Grand Jury. 2015 WL 1815273, at *3 (N.D. Cal. Apr. 21, 2015). (Doc. 780, Mot.
 6   at 16 n.6.) Belton recognized that courts have reached different conclusions on this issue,
 7   but it adopted the view that to obtain the instructions to the grand jury the defendants do
 8   not have to demonstrate a particularized need. 2015 WL 1815273, at *3. Belton was
 9   recently rejected by United States v. Chambers, 2019 WL 1014850, at *3 (D. Conn. Mar.
10   4, 2019), which wrote:
11            The Court is not persuaded that such a relaxed approach adequately protects
              the long-recognized goals of grand jury secrecy. . . .[10] Indeed, “[legal]
12            instructions [given to the Grand Jury] ..., or the existence of such instructions
              goes to the substance of the charge being laid before the Grand Jury as well
13            as how the Grand Jury is to proceed regarding the type and manner of
              produced evidence before the panel.” United States v. Larson, 2012 WL
14            4112026, at *5 (W.D.N.Y. Sept. 18, 2012). Accordingly, affording these
              instructions the same level of secrecy as other grand jury materials is, in this
15            Court’s view, appropriate.
16   Other courts—including those within the Ninth Circuit—have taken a similar view. See,
17   e.g., United States v. Stepanyan, 2016 WL 4398281, at *2 (N.D. Cal. Aug. 18, 2016)
18   (“courts have uniformly rejected the argument that the government’s instructions or
19   remarks to the grand jury are not entitled to secrecy”); United States v. Morales, 2007 WL
20   628678, at *4 (E.D. Cal. Feb. 28, 2007) (denying defendant’s request for disclosure of
21   government’s instructions to the grand jury). Here, granting the request for the grand jury
22   instructions would do nothing but enable Defendants to “engage in a fishing expedition in
23   hopes of uncovering an impropriety or defect in the proceeding where they have no basis
24   to conclude that an impropriety or defect exists.” Faltine, 2014 WL 4370811, at *5.
25                                              Conclusion
26            Having been provided both a lengthy and thorough speaking indictment and
27   extensive discovery evidencing numerous instances in which Defendants were put on
28   10
          Citing In re Grand Jury Subpoena, 103 F.3d 234, 237 (2d Cir. 1996).

                                                   - 16 -
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 17 of 18




 1   notice of Backpage’s facilitation of underage prostitution, Defendants cannot plausibly
 2   claim that references in the SI (and “intertwined” evidence the government will present at
 3   trial) to that evidence constitute grand jury “abuse.” Defendants’ alternative request to
 4   obtain grand jury transcripts and/or instructions should be rejected because Defendants
 5   have failed to articulate a particularized need. Accordingly, Defendants’ Motion (Doc.
 6   780) should be denied.
 7         Respectfully submitted this 27th day of November, 2019.
 8
 9                                            MICHAEL BAILEY
                                              United States Attorney
10                                            District of Arizona
11                                            s/ Kevin M. Rapp
12                                            KEVIN M. RAPP
                                              MARGARET PERLMETER
13                                            PETER S. KOZINETS
                                              ANDREW C. STONE
14                                            Assistant U.S. Attorneys
15                                            JOHN J. KUCERA
                                              Special Assistant U.S. Attorney
16
17                                            BRIAN BENCZKOWSKI
                                              Assistant Attorney General
18                                            U.S. Department of Justice
                                              Criminal Division, U.S. Department of Justice
19
                                              REGINALD E. JONES
20                                            Senior Trial Attorney
                                              U.S. Department of Justice, Criminal Division
21                                            Child Exploitation and Obscenity Section

22
23
24
25
26
27
28


                                               - 17 -
     Case 2:18-cr-00422-SMB Document 812 Filed 11/27/19 Page 18 of 18



                                 CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on November 27, 2019, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
 6
     s/ Angela Schuetta
 7   Angela Schuetta
     U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 18 -
Case 2:18-cr-00422-SMB Document 812-1 Filed 11/27/19 Page 1 of 2




      Exhibit A
 (Filed Under Seal)
Case 2:18-cr-00422-SMB Document 812-1 Filed 11/27/19 Page 2 of 2
Case 2:18-cr-00422-SMB Document 812-2 Filed 11/27/19 Page 1 of 2




      Exhibit B
 (Filed Under Seal)
Case 2:18-cr-00422-SMB Document 812-2 Filed 11/27/19 Page 2 of 2
Case 2:18-cr-00422-SMB Document 812-3 Filed 11/27/19 Page 1 of 3




               Exhibit C
Case 2:18-cr-00422-SMB Document 812-3 Filed 11/27/19 Page 2 of 3




                   Case Name, Court, and Number


          Jane Doe #1 v. Backpage.com, LLC and CF, et al.,
          270th Dist. Ct., Harris Co., Texas; No. 2018-04501

          Jane Doe #2 v. Backpage.com, LLC and CF, et al.,
          270th Dist. Ct. Harris Co., Texas; No. 2018-09781

          Jane Doe #3 v. Backpage.com, LLC and CF, et al.,
          125th Dist. Ct. Harris Co., Texas; No. 2018-12781

          Jane Doe #4 v. Backpage.com, LLC and CF, et al.,
          157th Dist. Ct., Harris Co., Texas; No. 2018-12747

          Jane Doe #5 v. Backpage.com, LLC and CF, et al.,
          189th Dist. Ct., Harris Co., Texas; No. 2018-27018

          Jane Doe #6 v. Backpage.com, LLC and CF, et al.,
          189th Dist. Ct., Harris Co., Texas; No. 2018-30176

           Jane Doe #7 v. Backpage.com, LLC and CF, et al,
           165th Dist. Ct. Harris Co., Texas; No. 2018-32490

                   Jane Doe v. Facebook, Inc., et al.,
       334th Dist. Ct., Harris Co., Texas; No. 2018-69816 (FB 1)

        Jane Doe v. Facebook, Inc. d/b/a Instagram Inc., et al.,
       334th Dist. Ct., Harris Co., Texas; No. 2018-82214 (FB 2)

     Janiece Charlez v. Plainfield Inn a/k/a Virani & Manav, LLC,
           190th Dis. Ct., Harris Co., Texas; No. 2018-15356
    Case 2:18-cr-00422-SMB Document 812-3 Filed 11/27/19 Page 3 of 3




                      Jane Doe #12 v. Backpage.com, LLC,
                113th Dist. Ct., Harris Co., Texas; No. 2019-61706

                 Doe v. Medalist Holdings, LLC and CF, et al.,
             Super. Ct., Riverside Co., California; No. MCC1700068

      O.L. v. Village Voice Media Holdings, LLC d/b/a Backpage.com, et al.,
               Super. Ct., Pierce Co., Washington; No. 13-2-13382-8

R.O. and K.M. v. Medalist Holdings LLC, Super. Ct., Pierce Co., Washington; No.
                                 17-2-04897-1

                 XXX v. Medalist Holdings, Inc. and CF, et al.,
               44th Dist. Ct., Dallas Co., Texas; No. DC-17-00951

Ambrose v. Backpage.com, LLC and CF, et al., Cook Co. Cir. Ct., Illinois; No. 17 L
                                  4979

              K.R. (Kristy Rodgers) v. Backpage.com, LLC, et al.,
           Houston Cty. Cir. Ct., Alabama; No. 38-CV-2017-900041.00

                     T.T. v. Jupiter Enterprises, LLC et al.,
        Jefferson-Birmingham Co. Cir. Ct., Alabama; CV-2018-901853.00

         Florida Abolitionist and Jane Doe v. Backpage.com LLC, et al.,
          M.D. Fla. Orlando Div., Florida; No. 6:17-cv-218-Orl-28TBS

          Jane Doe Nos. 1, 2 & 3 v. Backpage.com, LLC and CF, et al.,
              U.S. Dist. Ct., Massachusetts; No. 17-cv-11069-LTS


            Kocher v. Hilton Worldwide Holdings, Inc. and CF, et al.,
               Multnomah Co. Cir. Ct., Oregon; No. 17-cv-55605
Case 2:18-cr-00422-SMB Document 812-4 Filed 11/27/19 Page 1 of 8




               Exhibit D
                Case 2:18-cr-00422-SMB Document 812-4 Filed 11/27/19 Page 2 of 8



           January 5, 2011

           Jim Larkin, Village Voice Media CEO and Board Chair
           Mike Lacey, Village Voice Media Editor-In-Chief
           Carl Ferrer, Vice President, Backpage.com
           Edward McNally, Legal Counsel & Law Enforcement Advisor to Village Voice Media and
           Backpage.com

           Dear Messrs. Larkin, Lacey, Ferrer, and McNally,

           Thank you again for taking the time to meet with representatives of Auburn's clergy
           coalition last month regarding the issue of child sex trafficking and Village Voice Media's
           website, Backpage.com.

           I want to personally commend each of you on behalf of the clergy coalition for coming
           to see us. We appreciated hearing your views and perspective on Village Voice's
           engagement with law enforcement on the matters at hand and support for legislation
           that would provide funding for services to help victims of sex trafficking. Your
           presentation and our review of your materials have provided a better sense of the
           positions of both the Village Voice and the clergy coalition. Please be assured that since
           we met last month, we have diligently reviewed the information that was provided in
           your legal counsel's letters and that you shared with us during your presentation. For
           our part, while we always have a willingness to meet, we think the immediate action of
           permanently shutting down Backpage's adult section is required.

           As has been publicly reported, you have heard concerns regarding the operation of
           Backpage.com from 51 of the nation's 56 attorneys general, mayors across the country,
           and over 50 leading anti-trafficking experts and organizations, among others and have
           received the same request from all - to shut down the adult section of the site.

           We are coming at this from a different perspective - not as lawyers, government
           officials, or NGOs, but as moral and religious leaders who have a calling and
           responsibility to protect our children.

           For us, fighting child sex trafficking is a moral imperative. As a Christian, for me
           personally, my commitment to this issue has a Biblical basis. I believe we are meant to
           care for the most vulnerable in our society and to protect all people's human dignity.
           This view is shared by our broad based clergy coalition, which is comprised of Christians,
           Muslims, Jews, Buddhists, Sikhs and Humanists.

           Child sex trafficking is not just an "issue" for us, but a matter of basic justice. We feel we
           need to give a voice to the voiceless, and we are taking action on behalf of human
           beings - our children. Our commitment is rooted in the belief that all children are our




CONFIDENTIAL                                                                                                BP-PSl-074934
                                               BP-AZGJ0007 4921
                                                                                                    DOJ-BP-0000052545
                   Case 2:18-cr-00422-SMB Document 812-4 Filed 11/27/19 Page 3 of 8



           children, that the person that appears in a Backpage ad could be any one of our
           daughters or sons.

           Interestingly, the text of the week of our meeting was from the Prophet Isaiah. It
           forecasts the coming of a Messiah who would be sent to "bring good news to the
           oppressed, to bind up the brokenhearted, to proclaim liberty to the captives, and
           release to the prisoners ... For I the Lord love justice, and I hate robbery and
           wrongdoing."

           This is the context out of which we as religious leaders are making our views known
           about child sex trafficking generally and what happens on Backpage.com more
           specifically.

           We believe we were and are being truthful when we say that these advertisements
           constitute a platform whereby boys and girls can be offered by others for commercial
           sex, even if it is without your expressed consent and against your clearly defined
           policies. As we have clarified previously, we do NOT believe and have not stated that
           Village Voice is intentionally and proactively endangering children. We take you at your
           word that your company is making considerable efforts to prevent sex trafficking. Your
           work to implement safeguards on Backpage.com and your engagement with law
           enforcement are evidence of that.

           However, the security enhancements you have implemented on your site - such as no
           nudity, stricter image content standards, ad monitoring, and investigating and reporting
           possible ads featuring minors to the National Center for Missing and Exploited Children
           - are insufficient.

           In fact, the terms of use on your website explicitly prohibit "posting any ad for products
           or services, use or sale of which is prohibited by any law or regulation" 1 and a
           Backpage.com spokesperson has stated that Village Voice is focused on "preventing
           those who are intent on misusing the site for illegal purposes" 2 - but a cursory glance at
           Backpage.com reveals that paying customers are regularly posting ads that sell sex, an
           activity that is illegal in all but a few counties in the United States.

           Minors continue to be sold for sex by others posting advertisements on Backpage,
           including, most recently in Michigan where a 16-year old was sent on hundreds of sex
           dates by a woman who marketed her on Backpage, and also in Washington State, New
           York, and Tennessee. These are just the cases that made it into the news. That Village
           Voice representatives appeared not to be aware of two of these specific cases that we


           1   http://newyork.backpage.com/on line/classifieds/Terms
           2   http ://blog. backpage .com/2011/02/safety-and-security-enhancements. html




CONFIDENTIAL                                                                                             BP-PSl-074935
                                                     BP-AZGJ0007 4922
                                                                                                  DOJ-BP-0000052546
                 Case 2:18-cr-00422-SMB Document 812-4 Filed 11/27/19 Page 4 of 8



           cited in our meeting was surprising given your stated commitments. Those cases did not
           result in murder as unfortunately the one involving the two Detroit women who were
           found dead in the trunk of a burning car on Christmas Day did. But they could have.

           We are concerned that some Backpage advertisements, such as the ones that were used
           in the criminal activity of others in the aforementioned states, are examples of
           advertisements that were not initially declined for posting on the website - either
           because they were not caught by your company's safeguards or, at the point of sale, a
           different individual was sold for sex than was advertised.

           Even if advertisements are flagged by Backpage.com, it is possible that they were on line
           and active for a period of time during which the advertised potential minor could be
           sold, perhaps repeatedly, before law enforcement is alerted. Additionally, when law
           enforcement is alerted, it is not immediately clear that local police departments or vice
           divisions in the areas where advertisements are flagged have the resources to respond
           in a reasonable timeframe, make arrests, and rescue victims. Given that "Backpage.com
           reported to the National Center for Missing and Exploited Children (NCMEC) 1,595 cases
           of suspected use of juveniles in sex ads, as NCMEC has publicly stated," 3 the sheer
           volume of cases likely means that there will continue to be incidents that slip through
           the cracks.

           We know that if you decide to shut down the adult section of Backpage.com that sex
           trafficking would not end in America - nor would it end entirely on Backpage.com itself.
           You stated in your presentation that when Craigslist shut down its adult section, pimps
           and johns began to employ other sections of the site to sell and buy sexual services,
           including from minors. Even so, when the adult section of the site was closed down, we
           believe a large volume of Craigslist's adult-oriented ads migrated to your website, based
           on an Advanced Interactive Media Group report 4 entitled "Sex ads: Where the money
           is" of Sept. 14, 2010. 5 The same claim was made by Ernie Allen, President of the




           3 NGO Letter to Village Voice Media, 12/2/2011
           http://www.scribd.com/doc/7 4493197/NG 0-Letter-to-Vil lage-Voice-Med ia-re-Backpage-com
           4 We understand that your company disputes the accuracy of the AIM reports. We are not convinced by

           your conclusion, in part because we were not given any analysis demonstrating erroneous results. But
           perhaps, given that you dispute the accuracy of the data, it would be worthwhile for the public
           conversation on this issue for your company to publish its version of the market share that Backpage.com
           holds in the adult advertising industry as it compares to actual industry competitors like Craigslist,
           EroticReview, MyRedBook, CityVibe, and SipSap as well as the total annual revenue from Backpage.com's
           adult section. We do not agree that your company is in the same industry vertical as Google, Facebook,
           Twitter, and others, as those sites are largely free to use and compile content from many other sites,
           including your own.
           5 http://aimgroup.com/files/2010/09/sex-ad-report-summa ry. pdf




CONFIDENTIAL                                                                                                          BP-PSl-074936
                                                   BP-AZGJ0007 4923
                                                                                                              DOJ-BP-000005254 7
                 Case 2:18-cr-00422-SMB Document 812-4 Filed 11/27/19 Page 5 of 8



           National Council on Missing and Exploited Children, during questioning following his
           congressional testimony on the issue of the sex trafficking of minors in March of 2011. 6

           We also realize it is going to take more than one or two Web sites doing the right thing
           to end sex trafficking in America. We will need a groundswell of support from
           businesses, non-profit organizations, government, and religious communities to protect
           our kids.

           We believe, based on case reports and related news accounts, that pimps and johns use
           Backpage's adult advertising in near anonymity, making it easier for them to sell and buy
           sex, including with minors. If you commit to taking a simple action - shutting down the
           adult section of your website - you would put up an important roadblock at the start of
           their efforts to find a venue to buy and sell sex and put a stop to a large venue for this
           activity, which the 51 Attorneys General have called an "accelerant" for the sex
           trafficking of minors. 7

           While we acknowledge that trafficking remains a problem on other Web sites and print
           publications, that doesn't change the fact that Backpage remains a "hub" 8 for this
           activity, or that your business earns considerable revenue from the adult section of your
           site. 9 The latter in particular we find morally objectionable.

           By continuing to operate Backpage.com's adult section, you are sending a message that
           a storied American brand like the Village Voice is thumbing its nose at basic moral
           precepts.

           For the above reasons, we are convinced that action by Village Voice Media -while no
           panacea - would have a real impact in the fight against child sex trafficking.

           Morally, the case is clear. If your company could do anything more to help stop the sex
           trafficking of minors, a heinous crime that robs girls and boys of their childhood and
           perhaps even their adulthood, it should be done immediately. Just because the problem
           is hard to solve doesn't mean that you are morally free to profit from a site, on which,
           despite your implementation of safety standards, children may be trafficked.

           There is very little moral wiggle room when one is aware of the real possibility that a
           terrible crime may occur, but decides to be satisfied with approaches that are revealed


           6 March 2011 Congressional Briefing, Ernie Allen.
           http://www.rnissingkids.com/rnissingkids/servlet/NewsEventServ1et?LanguageCountry=en_US&Pageld=4
           522
           7 Letter by National Association of Attorneys General to Backpage.corn, August 31, 2011.

           http://www.atg. wa .gov/u pleaded Files/Horne/News/Press_ Releases/2011/NAAG _ Backpage_Signon _08-
           31-11_Fina I. pdf
           8 Ibid.

           9 http://articles. latirnes. co rn/2011/nov/28/ enterta inrnent/la-et-vil lage-voice-rned ia-20111129




CONFIDENTIAL                                                                                                       BP-PSl-074937
                                                  BP-AZGJ0007 4924
                                                                                                           DOJ-BP-0000052548
                 Case 2:18-cr-00422-SMB Document 812-4 Filed 11/27/19 Page 6 of 8



           to be unable to completely address the problem. And as you have yourself
           acknowledged in our meeting and in the past to others, "not every instance of [sex
           trafficking] can be quickly and successfully interdicted." 10

           At the root of our efforts is questioning the morality of continuing to operate a part of
           your business where the cost of doing so is providing advertisements for people who
           may be involved in buying and selling of minors for sex, or for children and minors to
           self-advertise for sex, which Mr. Lacey claimed is a significant number of the
           situations. 11 Whether it is true or not, it has no bearing on the case. Our moral
           responsibility is to prevent all child trafficking that results from advertisements on
           Backpage.com.

           As we have said previously, including in our meeting, we want your business to thrive.
           We admire the legacy of the Village Voice and progressive weeklies around the country,
           and value your mission to provide independent editorial content.

           But we believe - and cannot understand how this belief is objectionable to the Village
           Voice, as you made clear at our meeting- that a single child sold for sex, anywhere and
           under any circumstances, is one too many. We believe that any business that does not
           do everything it can to end fill child sex trafficking is committing the type of wrongdoing
           that the Prophet Isaiah was speaking of. This wrongdoing robs boys and girls of their
           childhoods and also their rights. As the Jewish tradition teaches, if you can save a single
           life, it is as if you have saved a whole world. 12

           We understand from the statements you made in our meeting that your company takes
           it as a given that a certain number of teens and children will be trafficked for sex- in
           spite of the safeguards you have put in place - by those who pay your Web site a fee,
           and that is unacceptable to us.

           The sex trafficking of minors generally and the use of your website by others to place
           advertisements are public matters and the public needs to be aware of them. As clergy,
           it is our responsibility to educate people on issues of pressing moral concern, this being
           one of them. We echo the views of 51 of the nation's 56 Attorneys General, many
           mayors, and over 50 anti-trafficking groups and experts in the fight against child sex


           10 Backpage.com's letter to the National Association of Attorney Generals, August 31, 2011.
           http://www.atg.wa.gov/up1oadedFiles/Another/News/BACKPAGE_com%20RESPONSE%20T0%20NAAG.P
           DF
           11 It was particularly surprising to see Mr. Lacey suggest during our meeting that these circumstances
           involved underage kids self-prostituting themselves. The assertion provides no moral cover whatsoever
           for Village Voice's conduct.
           12 Talmud, Sanhedrin 37a states: "for this reason was man created alone, to teach thee that whosoever

           destroys a single soul ... Scripture imputes [guilt] to him as though he had destroyed a complete world;
           and whosoever preserves a single soul... scripture ascribes [merit] to him as though he had preserved a
           complete world."




CONFIDENTIAL                                                                                                          BP-PSl-074938
                                                    BP-AZGJ0007 4925
                                                                                                                DOJ-BP-0000052549
                Case 2:18-cr-00422-SMB Document 812-4 Filed 11/27/19 Page 7 of 8



           trafficking. We've mobilized over 475 clergy and over 80,000 citizens and counting who
           share our moral outrage at this status quo. This is the moral underpinning for our
           educational outreach to third parties affiliated with the Village Voice, including
           advertisers.

           We were pleased to read in the first formal communication to the clergy coalition of
           September 27 Mr. Ferrer's statement that "we share and respect your view that one
           child harmed by sex trafficking is one too many." Accordingly, we have been surprised
           to see Village Voice backpedal on that commitment in repeated statements by Mr.
           McNally and Mr. Lacey, and particularly to hear Mr. Lacey assert that the clergy's moral
           commitment to our children amounts to a simple "bumper sticker." This position seems
           to be at odds with Mr. Ferrer's statement and your previously stated position that
           "Village Voice supports the effort to halt human trafficking ... utterly and without
           qualification," according to a November 23 letter by Mr. McNally.

           Respectfully, religious leaders, and indeed people of faith or people of moral conviction,
           are called to imagine a world that may appear difficult to achieve, but must be strived
           for. We cannot be satisfied - ever - in a world where a single child is trafficked. Our
           moral imagination and our various faith traditions demand better, and we believe the
           public shares this view.

           One of my colleagues has a simple ethical test: Ask yourself how you would feel telling
           your family what happens on your Web site. What would your mother or your child say
           about the 15 and 16 year-olds in Memphis, Tennessee who were lured under the
           pretext of going to a water park but instead were sold for sex by pimps who placed ads
           on Backpage.com? And what would they say about the mentally handicapped high
           school student in Kent, Washington who was sold for sex because she wanted to receive
           a Thanksgiving meal? Or about the 13-year old in Brooklyn, New York who was beaten,
           advertised with photos on Backpage and forced into prostitution, and who, when she
           tried to escape, was tracked down and thrown down a flight of stairs?

           The aforementioned cases of minors being advertised on Backpage were not detected
           by Backpage's safeguard system prior to the advertisements appearing on the website,
           and as a result allowed those who prey on children to abuse them. This is what we are
           fighting to stop. Consider it this way - if you operated an airline or a company that
           produced jet engines, you would have no choice but to ground your planes if your
           current safeguards did not prevent life-threatening engine trouble or your repairs
           weren't sufficient to ensure a level of safety that the public would endorse. Sometimes
           voluntary and expensive standards just don't work to ensure an acceptable level of
           safety for the public.

           I imagine that a reversal by Village Voice at this stage is unlikely. I hope I am wrong.
           Doing the right thing is not easy, but we, and the broader community, would surely
           applaud you for shutting down the adult section of your site.




CONFIDENTIAL                                                                                              BP-PSl-074939
                                              BP-AZGJ0007 4926
                                                                                                      DOJ-BP-0000052550
                Case 2:18-cr-00422-SMB Document 812-4 Filed 11/27/19 Page 8 of 8




           If Village Voice Media takes the right action, we pledge to write to the public at large,
           including every organization, business, clergy member, and petition signer we have
           contacted, to alert them to the fact that Village Voice has reversed course and no longer
           will operate an adult section of its website where it is possible that the presence of ads
           of kids might lead to their sale for sex.

           It's not often that a company or individual is afforded an opportunity to do something
           really good in the world. But Village Voice has this power in its hands and the
           opportunity to do the right thing.

           Please seize this opportunity. During the start of this New Year, it would be an especially
           fitting time for such a decision.

           Sincerely,




           Rev. Dr. Katharine Henderson
           President
           Auburn Seminary




CONFIDENTIAL                                                                                             BP-PSl-074940
                                              BP-AZGJ0007 4927
                                                                                                 DOJ-BP-0000052551
Case 2:18-cr-00422-SMB Document 812-5 Filed 11/27/19 Page 1 of 2




      Exhibit E
 (Filed Under Seal)
Case 2:18-cr-00422-SMB Document 812-5 Filed 11/27/19 Page 2 of 2
Case 2:18-cr-00422-SMB Document 812-6 Filed 11/27/19 Page 1 of 5




               Exhibit F
          Case 2:18-cr-00422-SMB Document 812-6 Filed 11/27/19 Page 2 of 5
                                                        U.S. Department of Justice




                                                        United States Attorney
                                                        District of Arizona
                                                        Two Renaissance Square              Main:    (602) 514-7500
                                                        40 N. Central Ave., Suite 1800   Main Fax:   (602) 514-7693
                                                        Phoenix, AZ 85004-4408

                                                        May 16, 2019

Ariel A. Neuman, Esq.
Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
(Attorneys for Jed Brunst)


  VIA EMAIL

         Re:     Your letter of May 9, 2019

  Dear Mr. Neuman:

          We wish to respond to your May 9, 2019 letter. First, the letter requests the disclosure of
  certain witness statements. You have provided us a list of witnesses from the government’s
  preliminary witness list but advise that you do not have any Jencks Act statements from these
  witnesses. On this issue, your understanding is not fully accurate. There are a number of emails
  involving Culloton, Fitcher, Nigam, Gage, etc. Also, we are in the process of disclosing the articles
  written and a video produced by Nicholas Kristof (they are publicly available on the NYT website)
  and you already have the email exchanges with Kristof and Suskin (these were actually disclosed
  to us by DWT). In short, I think you are confusing Jencks Act statements as only reports prepared
  by investigating agents and ignoring that numerous emails between the Defendants (and noticed
  witnesses) are also Jenks Act material.

         That said, if you do not have a witness statement from any witness on our preliminary
  witness list than there are no Jencks Act statements available or the witness has yet to adopt a
  statement provided to an investigating agent. As you know, the Jencks Act requires the government
  produce statements that have been adopted by a witness after the witness testifies (we have agreed
  to produce well before their testimony). See United States v. Claiborne, 765 F.2d 784, 801 (9th Cir.
  1985) (“[t]he Jencks Act restrictively defines those >statements= by a witness that are subject to
  disclosure.”); 18 USC §3500(e)(1); see also United States v. Jackson, 978 F.2d 903, 913 (5th
  Cir.1992) (“To adopt a statement under the Jencks Act a witness must read the entire statement
  and formally approve the statement.”); United States v. Newman, 849 F.2d 156, 160 (5th Cir. 1988)
        Case 2:18-cr-00422-SMB Document 812-6 Filed 11/27/19 Page 3 of 5
May 16, 2019
Page 2

(Witness did not adopt a DEA report when he told the DEA agent that he did not disagree with
anything in the report.). In addition, many of our witnesses are out of state and they will likely not
have an opportunity to adopt their statement until we meet with them closer to trial and have them
review their previous statements.

        Second, in addition to statements (e.g., depositions, grand jury testimony, etc.) you also
request notes of interviews. However, the agent’s notes concerning the interview generally are not
Jencks statements under ' 3500(e)(1). See Claiborne, 765 F.2d 784, 801 (9th Cir. 1985) (FBI “302”
reports are not statements by interviewee who did not draft or approve their contents); United
States v. Griffin, 659 F.2d 932, 937 (9th Cir. 1981). If, however, the notes are reviewed by, or
read back to and then approved by the witness, they are subject to disclosure under the Jencks Act.
Campbell v. United States, 373 U.S. 487, 492-93 (1963); United States v. Boshell, 952 F.2d 1101,
1105 (9th Cir. 1991). An agent’s notes or report also normally are not subject to disclosure under
' 3500(e)(2) as a “substantially verbatim” recital of an oral statement made by the interviewee.
Summaries of a witness interview contained in notes or a report are not a verbatim summary where
they reflect the agent’s selection of pertinent information. See United States v. Augenblick, 393
U.S. 348, 355 (1969) (notes by agent not Asubstantially verbatim@ statement where they did not
cover entire interview); United States v. Palermo, 360 U.S. 343, 352-3 (1959) (agent=s summary
report of interview not Asubstantially verbatim@ statement). The fact that an agent is required by
United States v. Harris, 543 F.2d 1247 (9th Cir. 1976), to preserve original interview notes made
when a potential governmental witness is questioned does not mean that such notes are subject to
Jencks disclosure. See United States v. Spencer, 618 F.2d 605, 606 (9th Cir. 1980). Finally the
government’s voluntary disclosure of an agent’s investigative reports does not require the
government also to produce any notes that may relate to the reports. United States v. Pisello, 877
F.2d 762, 768 (9th Cir. 1989).
         Third, regarding your request for specific witnesses from the credit card companies, we are
in the process of meeting with those companies to identify the appropriate person who will testify
at trial and will promptly disclose this information once it’s known.

        Fourth, you request various grand jury transcripts. If there is a grand jury transcript that
constitutes Jencks Act material it has already been disclosed. For example, you should have in
your possession a number of transcripts from the grand jury investigation conducted by the USAO
WDWA of witnesses who may testify at trial. You also have in your possession trial transcripts
from various victims’ civil depositions and/or trial testimony. We are unaware of any other grand
jury transcripts that exist of any other testifying witnesses, including from any witness that testified
in the District of Arizona grand jury.

        Fifth, your request for “instructions” provided to the Arizona federal grand jury is unclear
as you fail to provide a relevant basis for your request. In support, you cite a forty-six year old
case that has nothing to do with the facts here. In United States v. Alter, the case involved a grand
jury witness adjudged in a civil contempt violation. 482 F.2d 1016, 1029 n.21 (9th Cir. 1973). In
such a case, the instructions would arguably be relevant to the actual charge of contempt. That is
not the case here. Moreover you seem to misunderstand the proposition for which the Alter case
stands for (and also United States v. Fuentes, 2008 WL 2557949, for that matter), namely the
        Case 2:18-cr-00422-SMB Document 812-6 Filed 11/27/19 Page 4 of 5
May 16, 2019
Page 3

disclosure of the court’s instructions and charge to the grand jury. 1 We are struggling to understand
how the charge to the grand jury provided by the judge presiding over the subject grand jury (upon
empanelment) would be relevant to the instant case. In any event, without more, we are not inclined
to produce the transcript.

        If, however, you are requesting the transcript where the prosecutor reads both the elements
of the offense(s) to the grand jury and the indictment, that request is also denied for similar reasons.
Here, the superseding indictment fairly informs the Defendants of the charges against them and is
not otherwise deficient so as to raise any inference that the grand jury instructions were incorrect.
See United States v. Smith, 105 F. Supp. 3d 255, 261 (W.D.N.Y. 2015) (“The absence of detailed
allegations regarding Defendant’s alleged knowledge of the conspiracy is insufficient to create a
particularized need [for the government’s legal instructions to the grand jury].”).

        Lastly, you request certain documents related to your client. As you know, we have
provided you (on a couple of occasions) “hot” documents that included emails where Brunst was
included and also management agendas that demonstrate he was present during the discussion of
certain internal business practices (i.e., The Erotic Review). In short, we have gone beyond our
Rule 16 obligations in this regard. Here, you have not articulated any basis or provided any legal
authority supporting the government’s obligation to provide you discovery specific to your client.
In fairness, if you are not satisfied with our response and file some type of motion seeking relief,
please include this letter as an attachment so the Court has an understanding of our efforts to
resolve this issue without a hearing.




                                                              BRIAN BENCZKOWSKI
                                                              Assistant Attorney General
                                                              Criminal Division
                                                              U.S. Department of Justice
                                                              REGINALD E. JONES
                                                              Senior Trial Attorney, CEOS
                                                              (202) 616-2807
                                                              reginald.jones4@usdoj.gov

                                                              MICHAEL BAILEY
                                                              United States Attorney


1
 See http://www.ndd.uscourts.gov/jury/jury_handbook_grand_jurors.pdf (“After the grand jurors
have been sworn, the presiding judge advises the grand jury of its obligations and how best to
perform its duties. This is called the charge to the grand jury. Careful attention must be paid to the
charge, for it and any additional instructions that may be given by the court contain the rules and
directions the grand jury must follow during its term of service.”)
        Case 2:18-cr-00422-SMB Document 812-6 Filed 11/27/19 Page 5 of 5
May 16, 2019
Page 4




                                               s/ Kevin M. Rapp
                                               KEVIN M. RAPP
                                               MARGARET PERLMETER
                                               PETER S. KOZINETS
                                               ANDREW STONE
                                               Assistant United States Attorneys
                                               JOHN J. KUCERA
                                               Special Assistant U.S. Attorney
